Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (7/12/2022), with respect to amended claims 1-15, have been considered but are moot because the new ground of rejection, with, Aravamudan (w/103), which is directed to the subject matter, specifically challenged in the argument.

The amendment, narrows the claims, is directed to, receiving a query including Text or speech in combination with an image input and performing a search, based on input (text or speech) in combination with image.

Upon an updates search, Aravamudan et al. (US 2012/0215533 FD 1/2012), teaches, in a search system is adapted to receive a query, based on Query Inputs, allowing for as claimed, to, receiving a query including Text or speech in combination with an image input.
SEE Fig. 2, query Inputs of Text 201, Image 202 and Speech 203, this search system, allows for handling queries comprises of any combination of Speech, Image and Text, referred to as (a multiple modality search engine).
Note the Speech & Image (features are extracted 204, 205) are, converted to text to be combined with other encoded data (209, 210), the search system allows for three different type of  Query Inputs including Text, Image and Speech (as user query Input options) and performing searches against, corresponding Image, Text and/or speech, combinations, the system is adapted to does accept queries, based on a combination of types of input, Image (202), Text (201) and Speech (203) and returning results 218, being comprised of, Text, Image and Speech.

The examiner offers and suggest applicant to request an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution.
There is deemed subject matter, associated with query formulation, related to speech, along with image identification, based on the speech, is suggested to be considered to narrow the scope of input search operations. 
Such as: 0023- and 0026

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8,538,957) in view of Aravamudan et al. (US 2012/0215533).
Regarding claims 1 and 15, Zhou teaches, details directed
to, and is deemed to read on, a machine based learning (see Fig.
9, based on at least, search history), image search system (Fig.
3A, “Images”), alternative to (WEB, NEWS, BOOKS, MAPs or
Images), comprising: 
a processor; and a memory to store machine readable instructions that, when executed by the processor, cause the processor to:
o	encode images from a catalog of images (Note, Fig. 3A,
comprises categorized results, WEB, IMAGES, BOOKS, MAPS), using a machine learning encoder to generate image feature vectors (214) of the images representable a multimodal space scores, based on features including,

SEE, at least “shapes, edges of images” and Fig. 2, process visual (image), to feature score generator (Is a Learning Operation) or ML operation

O	wherein each image feature vector of each mage
describes edges and shapes in the image

SEE col. 6, with consideration of: image, Shapes, Edges
“Examples of visual media search result features include image features such as, colors, shapes, edges, corners, interest points, regions of interest, and ridges.”

O	create an index (Fig. 2, 208, with 202, based on
Phrase or a Word), containing the image feature
vectors and identifiers of the images associated with
the image feature vectors (see 214, scores 1-4)

SEE Feature Score and Index
(27) Other comparisons of the feature vectors and other estimates of visual similarity can also be used to generate the feature score. For example, the similarity score calculator
can use one or more of the hamming distance, Jaccard index, or
Euclidian distance for the two vectors.

O	receive a query for obtaining a particular image from the
catalog of images (See Fig. 3A)
o	encode the query using the learning encoder to generate a k-dimensional textual feature vector representable in the multimodal space, wherein the
textual feature vector represents contextual information of the particular image based on words in the query (302/312, 402, etc...)

SEE similarity score (is for features), associated with the
query, being a visual media search query.

SEE Fig. 1, 111 to 110 to 112 (similarity) to scores
(6) These and other implementations can optionally include one or more of the following features. Generating the similarity score for a candidate translation can include selecting the first group of visual media search results responsive to the first visual media search query, selecting the second group of visual media search results responsive to the second visual media search query, generating feature scores for pairs of visual media search results, and generating the similarity score from the feature scores. Each pair can include a respective visual media search result from the first group of visual media search results and a respective visual media search result from the second group of visual media search results, and each feature score can estimate visual similarity between a pair's respective visual media search results from a plurality of features of the respective visual media search results. Generating the similarity score from the feature scores can include averaging a number of top feature scores. Generating the similarity score from the feature scores can include, for each first visual media search result in the first group of visual media search results, selecting a top number of feature scores for pairs including the first visual media search result, and calculating an average of the selected feature scores.

SEE Search, to results, based on, “..high visual similarity, and thus the phrase ".sigma..kappa.facute over (.epsilon.)}.rho." and the phrase "skier" would have a similarity score that indicates strong similarity...”

(33) The search results 304, 314, 316, and 318 shown in FIGS. 3A
and 3B are visually similar. Each image is of a person skiing
and includes a person (with a round head and one or two long
rectangles for legs) and one or more long horizontal lines
representing skis; each image is a white silhouette on a black
background. Search results 304 and 316 are even the same image.
The feature scores for these images would indicate this high
visual similarity, and thus the phrase ".sigma..kappa. {acute
over (.epsiion.)}.rho." and the phrase "skier" would have a
similarity score that indicates strong similarity.

O	compare the textual feature vector to the image feature vectors of the images in the multimodal space to identify a particular image feature vector that is closest in distance to the textual feature vector wherein the particular image feature vector is associated with an identifier of the particular image in the index and

SEE similarity
(24) In general, the feature score estimates visual similarity between the pair of visual media search results. In some implementations, the feature score is calculated by comparing vectors of feature scores for the two visual media search results. Examples of visual media search result features include image features such as colors, shapes, edges, corners,
interest points, regions of interest, and ridges. The similarity score calculator 112 detects individual features of the visual media search results, for example, by applying one or more feature detection algorithms including, for example, the Canny algorithm, the Canny-Deriche algorithm, the Differential algorithm, the Soble algorithm, the Harris operator, the Shi and
Tomasi algorithm, the Level curve curvature algorithm, the Smallest Univalue Segment Assimilating Nucleus (SUSAN) algorithm, the Features from Accelerated Segment Test (FAST),
the Laplacian of Gaussian (LoG) algorithm, the Difference of Gaussians (DoG) algorithm, the Determinant of Hessian (DoH) algorithm, the maximally stable extremal regions algorithm, the affine shape adaptation algorithm, the Harris affine algorithm, the Hessian affine algorithm, the Scale-invariant feature transform (SIFT), the Speeded Up Robust Features (SURF) algorithm, the Gradient Location and Orientation Histogram (GLOH) algorithm, the Local Energy based Shape Histogram (LESH) algorithm, and the Hough transform. Other feature detection algorithms can also be used. Before the features are compared, they can be normalized, for example, to account for variations such as rotation, translation, differences in scale, reflection, or different colors in the images (for example, color instead of grayscale, or red instead of blue). In some implementations, when the visual media search results include search results other than images, the feature score generator 208 further identifies features based on other aspects of the visual media search results, for example, temporal aspects of a video. For example, the low-level video visual content descriptors used in MPEG-7 can be used.

(25) Once the similarity score calculator 112 detects the features, it generates a vector corresponding to the features and generates a feature score (e.g., 214) based on the similarity of the vectors. In some implementations, the feature score is the cosine distance between the feature vectors for the two visual media search results. For example, if the visual media search result corresponding to the phrase has a feature vector of X=(x.sub.1, x.sub.2, x.sub.3) and the visual media search result corresponding to the candidate translation has a feature vector of Y=(y.sub.1, y.sub.2, y.sub.3), the cosine distance is: 

(26) .times..times..times..times..cndot..times..times. ##EQUO0000 1##

(27) Other comparisons of the feature vectors and other estimates of visual similarity can also be used to generate the feature score. For example, the similarity score calculator can use one or more of the hamming distance, Jaccard index, or Euclidian distance for the two vectors.
(28) The feature scores to similarity score generator 210 receives the feature score (e.g., 214) for each pair of visual media search results and generates an overall similarity score 206 for the phrase and the candidate translation from the feature scores. In some implementations, the score generator 210 generates the similarity score 206 by averaging all of the feature scores, or a subset of the feature scores. For example, the score generator 210 can average all of the feature scores, the top five feature scores out of all of the feature scores, or the top five feature scores for each set of pairs that includes a given visual media search result in the set of visual media search results 204 responsive to a query for the candidate translation. Selecting a subset of the top feature scores, rather than all of the feature scores can reduce the effect of outlier visual media search results that are not a good representation of the meaning of the phrase or translation.

Other methods for generating the similarity score from the feature scores are also possible. For example, in some implementations, the score generator 210 generates the similarity score by summing all of the feature scores, or a subset of the feature scores.
(29) In alternative implementations, the similarity score calculator uses other estimates of visual similarity for the two sets of visual media search results, for example, uses various set comparison techniques, instead of comparing the vectors of features corresponding to the individual visual media search results.

O 	obtain the particular image from the catalog of images
 	for the query based on the identifier (see Image ID, 110,
112) of the particular image

SEE Figs. 3A, 3B, image or images, obtained, in view of a query (302, 312) and Fig. 6, search engine 612 and results (616) and Fig. 8, server supported system with 102 & 602, queries from users and results to users (see examples Figs. 4-5).

Note, based on the definition, Machine learning (ML) is a type of artificial intelligence (ATI) that allows software applications to become more accurate at predicting outcomes without being explicitly programmed to do so. Machine learning algorithms use historical data as input to predict new output values.
After a careful consideration, the system appears to read
on Machine Learning, since performs a learning process in view of generating search results in consideration associated with Data Indicative of Historic User Behavior for visual media search results.

SEE historic behavior
(16) In some implementations, the visual media identifier 110 selects the sets of visual media search results based on data indicative of historical user behavior for visual media search results responsive to the phrase 104 and the translation 106. In some implementations, the data indicative of historical user behavior is so-called click data measuring how often users select (e.g., "click" with a mouse or other user input device, or select using other input such as a voice command) a search result that is responsive to a query. The visual media identifier 110 selects the sets of visual media search results, for example, by selecting a number of top clicked visual media search results for the queries for the phrase and the top
clicked visual media search results for the queries for each translation according to the data indicative of historical user behavior (e.g., the top ten clicked visual media search results for queries for the phrase and the top ten clicked visual media search results for queries for each translation, or the top five clicked visual media search results for a query for the phrase and the top eight clicked visual media search results for queries for each translation).

	Regarding claims 1 and 15, as amended, Zhou fails to teach, Aravamudan is deemed to render obvious as claimed
O	to receive a query including a Text or Speech, in combination with an input image, and performing a query, based on the combination of the input image and the input text or speech.

Aravamudan teaches user inputs (Fig. 2, Text 201, Image 202 & Speech 203), can be applied in combination (based in features or text), to generate to search system (211), speech is adapted to be converted to text, image also can be converted to text, to a consolidated query, (207, 209, 210), and searches can be applied to text (212) or image (213) or speech (214), type searches or a combination, as a source of searchable content, allowing for image, text and/or speech type searches, as understood.

Note, expanding modality (W/TEXT), to INCLUDE, speech and/or image or even video.
[0005] Search engines on mobile phones (FIG. 5) are expanding the input modality from keypad based text to include speech and/or image/video. While pure speech based search and pure image based search engines are emerging, most popular ones transform the input of the new modalities to text either in-part or fully. For instance, speech is used as an alternative to input text instead of the keypad, and Optical Character Recognition (OCR) scan of images are used to populate the traditional text input box of text input based search. It has been discovered by the Applicants that, in these scenarios, just as there could be typographic or orthographic errors in text input, other forms of errors characteristic to the transformation of the input modality (e.g. speech to text) or extraction of text from the input modality (e.g., image OCR scan for text), make the challenge of understanding user intent even more difficult.

Also see at least details at: 0036-0038
[0038] Image/video input 202, captured on device by the mobile device camera could be scanned for text by a text extraction module 204. Text extraction module 204 can either reside locally on the device or it could be resident on a remote service. In an embodiment of the invention, the extracted text is sent to text input interface (at 207) and, optionally, consolidated with other text input forms 206. This consolidation of text from multiple modalities 206, enables the user to edit the terms before feeding it to text search 212. In some implementations, the text extraction module 204 tags the extracted text with the source type, e.g., "image source" to make the text search engine 212 aware of the input source type in order to perform selected error correction methods. In another embodiment of the invention, the extracted text 204 is directly fed 209 to the text search engine 212 without consolidating the text from the input modalities 206. The text source type for the extracted text 204 is tagged as "image source" in this path also. The input image 202 can also be fed directly to the image search engine 213 component of the search engine system 211. 

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhou in view of the teachings of Aravamudan, to adapt the system of Zhou, “to receive a query including a text or speech in combination with an image”, thereby, expanding modality of user input and formulating queries and searching, with combinations of user inputs (Text, Image and/or Speech), as taught by Aravamudan, 


Regarding claim 3, the combination as applied with Zhou is deemed to further render obvious, as claimed, wherein the catalog of images is stored on a computer connected to the machine learning image search system (server 802), via a network (814) and to retrieve the matching catalog image, the processor is to retrieve (see Fig. 3), the matching catalog image according to the identifier of the catalog image from the computer connected to the machine learning image search system via the network
SEE Zhou, Fig. 8, network 814
Regarding claim 7, the combination as applied with Zhou is deemed to further render obvious, as claimed, wherein the machine learning image search system is an embedded system in a printer, a mobile device, a desktop computer or a server.
SEE Zhou, Fig. 8 embedded into a server (802)

Claims 2, 8 are rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Zhou and Aravamudan, as applied above and further in view of Mei et al. (US 2016/0117574).
Regarding claims 2, 8, the combination as applied with Zhou is deemed to teach, image feature vectors, representable in a multimodal space (such as: more than one dimension), 
O	but, fails to particularly call out, Vectors are K dimensional, k being an integer, representable in
the multimodal space, wherein, k is a value resulting in each k-dimensional image feature vector occupying less storage space than the image corresponding to each k-dimensional image feature vector
SEE 0054-0056, Top Scores for features, (occupy less
space), since less then all features.

Mei is deemed to teach as claimed, associated with tagging images, with, “d dimensions”, deemed being, an integer number, as claimed.

SEE 0047-0050, associated with Machine Learning and Deep Learning
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhou in view of teachings of Mei, to, generate as claimed, Vectors are K dimensional, k being an
integer (or a number), to generate the feature vectors with
input to compare to determine similarities, in a query process.

Claim 4 is rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Zhou and Aravamudan, as applied above and further in view of Watkins et al. (US
2013/0226646, FD 3/2013).
Regarding claim 4, the combination as applied with Zhou is deemed to receive at least text, image and/or voice (see col. 4, lines 25-45) or speech or to determine, a textual description of the particular image to be searched and apply the textual description to the machine learning encoder to determine the textual feature vector for the received query 
but, fails to teach, Watkins teaches, the received query, is a speech or text, and wherein the processor is to: apply a natural language processing to the speech or text to determine, a textual description of the particular image to be searched and to determine the textual feature vector for the received query.

Watkins is deemed to teach as claimed, handling queries, by input to, a natural language processing process.
[0206] In at least one embodiment, the selection of a pre- designed ring combination may be facilitated by an automated search. Interactive design tool 800 may processes
the information provided by the customer into a natural
language search engine, which in return, would identify
targeted key terms to the customer's descriptions.
Interactive design tool 800 then matches these identified key terms against the pre-designed ring combinations that
 	are stored in the database. Thus, in one example, the
natural language search engine may identify targeted key
terms such as "round" and "antique" from the customer's written description.

Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied with Zhou, in view of teachings of Watkins, to apply a natural language processing to the speech or text to determine, a textual description of the particular image to be searched and to apply the textual description to the machine learning encoder of Zhou, to determine the textual feature vector for the received query, to handle natural language queries by, to identifying key terms, associated with user query input, to assist in target images of desired items.

Claims 5-6 are rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Zhou and Aravamudan, as applied above and further, in view of Soldevila et al. (US 20160210532).
Regarding claims 5-6, the combination fails to particularly teach as claimed, but, Soldevila is deemed to teach and render obvious, wherein in a machine learning image search system
to: train the machine learning encoder (0063), wherein the training comprises: determine a training set of images with corresponding textual description for each image in the training set; apply the training set of images to the machine learning encoder; determine an image feature vector in the multimodal space for each training image
in the training set (0048); determine a textual feature vector in the multimodal space for each corresponding
textual description (see Label or Labels, 0122 & Fig. 5); and create a joint embedding (0097-0098) of each training image, in the training set comprising the image feature vector and the textual feature vector for the training image, as claimed in claim 5
and to: apply the image feature vector of each training image in the training set to a structure-content neural language model decoder (0189) to obtain an additional textual feature vector (0029, 0048), for each training image; and include the additional textual feature vector for each training image in the joint embedding for the training image (0047-0048), as claimed in claim 6
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied with Zhou with the teachings of Soldevila, to apply, as claimed, to: train the machine learning encoder (0063), wherein the training comprises: determine a training set of images with corresponding textual description for each image in the training set; apply the training set of images to the machine learning encoder; determine an image feature vector in the multimodal space for each training image in the training set (0048); determine a textual feature vector in the multimodal space for each corresponding textual description (see Label or Labels, 0122 & Fig. 5); and create a joint embedding (0097-0098) of each training image, in the training set comprising the image feature vector and the textual feature vector for the training image, as claimed in claim 5
and to: apply the image feature vector of each training image in the training set to a structure-content neural language model decoder (0189) to obtain an additional textual feature vector (0029, 0048), for each training image; and include the additional textual feature vector for each training image in the joint embedding (SEE “embedding”) for the training image (0047-0048), as claimed in claim 6, as taught by Soldevila, having advantages of, “optimizes a proximity criterion between word images and their corresponding labels” (@ 0048). 

Claims 9-12 are rejected under 35 U.S.C. 103 as being
unpatentable over the combination of Zhou and Aravamudan, as applied above and further, in view of Gao et al. (US 20170061250, FD 8/2015, Microsoft).
Regarding claim 9, the combination as applied with Zhou above fails to teach or address, Gao teaches associated devices including a printer, associated with image searching, associated with Text & Image, vectors, associated with generating search results, based on training and similarity analysis (Fig. 2) 0037 and 0025
[0025] Device 106 can also include one or more input/output
(I/O) interfaces 120 to allow device 100 to communicate with input/output devices such as user input devices including peripheral input devices (e.g., a keyboard, a mouse, a pen, a game controller, a voice input device, a touch input device, a gestural input device, and the like) and/or output devices including peripheral output devices (e.g., a display, a printer, audio speakers, a haptic output, and the like). For simplicity, other components are omitted from the illustrated device 106.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied with Zhou with the teaching of GAO to include a printer, adapting the system to print searched images, obtained from searching of Zhou.

Regarding claims 10-11, the combination as applied is
deemed to further render obvious as claimed, wherein the
processor is to: search and display as in Zhou and to, receive the selection of the particular image, for printing from an external device, from a search and result and to print the searched for image, is also deemed obvious in the arts.
In view of Images are searched at a server based user
network access, by users, wherein the printer is also deemed part of the network access, the combination appears to, render obvious to, receive the selection of the particular image for printing from an external device (see server of Zhou).
Regarding claim 12, of claim 9, wherein the catalog of images is stored on a computer connected to the printer via a network and to print the particular image, the processor is to retrieve the particular image from the computer connected to the system printer via the network.
As applied in view of Gao, is deemed to render obvious as
claimed, wherein, the printer is part of the network, wherein at a user point would trigger the printer, as part of the networked devices (see Gao, Fig. 1), as is obvious to print images with a printer, as desired.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou, Aravamudan and GAO as applied above and further in view of Mei et al. (US 2016/0117574).
Regarding claim 13, the combination fails to address, Mei is deemed to teach, Mei is deemed to teach as claimed, associated with tagging images, with, “d dimensions”, deemed being, an integer number

SEE 0047-0050, associated with Machine Learning (see Deep Learning).
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied, in view of teachings of Mei, to, generate as claimed, Vectors are K dimensional, k being an integer (or a number), to generate the feature vectors with input to compare to determine similarities, in a query process.

Claim 14 is rejected under 35 U.S.C. 103 as being
unpatentable over the combination Zhou, Aravamudan and Gao, as applied above and further in view of Watkins et al. (US 2013/0226646).
Regarding claim 14, Zhou is deemed to receive at least text
or voice (see col. 4, lines 25-45) or speech or to determine, a textual description of the particular image to be searched and apply the textual description to the machine learning encoder to determine the textual feature vector for the received query but, fails to teach, Watkins teaches and is deemed to render obvious, wherein, the received query, is a speech or text, and wherein the processor is to: apply a natural language processing to the speech or text to determine, a textual description of the particular image to be searched and to determine the textual feature vector for the received query.
Watkins is deemed to teach as claimed, handling queries, by input to, a natural language processing process.
[0206] In at least one embodiment, the selection of a pre-
designed ring combination may be facilitated by an automated search. Interactive design tool 800 may processes the information provided by the customer into a natural language search engine, which in return, would identify targeted key terms to the customer's descriptions. Interactive design tool 800 then matches these identified key terms against the pre-designed ring combinations that are stored in the database.

Thus, in one example, the natural language search engine may identify targeted key terms such as "round" and "antique" from the customer's written description.
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied, in view of teachings of Watkins, apply a natural language processing to the speech or text to determine, a textual description of the particular image to be searched and to apply the textual description to the machine learning encoder of Zhou, to determine the textual feature vector for the received query, to handle natural language queries by, to identifying key terms, associated with user query input, to assist in target images of desired items.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nucci et al. (US 9,049,117), also teaches the concept of adapting a search system to receive, speech (251a), text (251b) & image (251c), as user inputs (Fig. 1C), associated with searching target data.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
7/29/2022